       Case 1:20-cv-00303-LG-RPM Document 15 Filed 02/15/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 SUNBELT RENTALS, INC.                                                   PLAINTIFF

 v.                                              CAUSE NO. 1:20CV303-LG-RPM

 PARISH CORPORATION
 and MARK A. PARISH                                                  DEFENDANTS

      MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
      MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND EXPENSES

       BEFORE THE COURT is the [13] Motion for an Award of Attorneys’ Fees

and Expenses filed by the plaintiff, Sunbelt Rentals, Inc., after it was awarded a

default judgment. After reviewing the Motion, the record in this matter, and the

applicable law, the Court finds that Sunbelt’s Motion should be granted.

                                  BACKGROUND

       Sunbelt rented construction equipment to the defendant Parish Corporation

for a project located in Biloxi, Mississippi. Prior to renting equipment, Parish

submitted a credit application to Sunbelt in order to obtain approval for an open

account. The terms and conditions of the open account require Parish to pay all

costs and expenses of collection, including but not limited to, reasonable attorneys’

fees in an amount up to fifteen percent of the outstanding balance owing. (Compl.

Ex. B., ECF No. 1-2). Each time the defendants rented equipment, they agreed to

Sunbelt’s Rental Terms and Conditions, which required the defendants “to pay all of

Sunbelt’s costs, including reasonable costs of collection, court costs, attorneys and

legal fees” that Sunbelt incurs in collecting any outstanding balances. (Compl. Ex.
      Case 1:20-cv-00303-LG-RPM Document 15 Filed 02/15/21 Page 2 of 5




C, at ¶15, ECF No. 1-3). On February 1, 2020, the defendants’ account became

overdue. Sunbelt filed this lawsuit seeking to recover the overdue balance. The

defendants did not answer the Complaint or otherwise appear. On December 17,

2020, the Court entered a Default Judgment in favor of Sunbelt, awarding

“damages in the amount of $64,911.44 together with accrued service charges of 1.5%

from February 1, 2020, until November 19, 2020, in the amount of $7,757.04, and

any additional service charges that will continue to accrue until the principal

amount is fully collected.” (Default J., at 2, ECF No. 12). The Court also awarded

pre- and post-judgment interest. Sunbelt now seeks an award of attorneys’ fees and

expenses under the terms of its rental agreements.

                                     DISCUSSION

I. ATTORNEYS’ FEES

       Where, as here, the Court’s jurisdiction is based on diversity of citizenship,

state law governs the award and reasonableness of attorneys’ fees. See Bank of La.

v. SunGard Availability Servs., L.P., 374 F. App’x 539, 542-43 (5th Cir. 2010)

(quoting Mathis v. Exxon Corp., 302 F.3d 448, 461 (5th Cir. 2002)). A contractual

provision regarding the award of attorneys’ fees must be enforced if its terms are

clear and unambiguous. Upchurch Plumbing, Inc. v. Greenwood Utils. Comm’n, 964

So. 2d 1100, 1113 (Miss. 2007).

       Mississippi Rule of Professional Conduct 1.5 provides that “[a] lawyer’s fee shall

be reasonable.” Miss. Rules of Prof’l Conduct R. 1.5(a). To determine reasonableness,

Mississippi courts use “as a starting point the number of hours reasonably expended on

the litigation, multiplied by a reasonable hourly rate . . . .” Tupelo Redev. Agency v.

                                            -2-
      Case 1:20-cv-00303-LG-RPM Document 15 Filed 02/15/21 Page 3 of 5




Gray Corp., Inc., 972 So. 2d 495, 522 (Miss. 2007). This figure is referred to as the

lodestar. Id. at 520. “[T]he issue of attorneys’ fees must then be appropriately

considered in light of Miss. R. Prof. Conduct 1.5(a) and the McKee factors.” Id. at 522.

The factors to consider in determining the reasonableness of attorneys’ fees include the

following:

       (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the
       particular employment will preclude other employment by the lawyer;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation, and ability of the lawyer or lawyers
       performing the services; and
       (8) whether the fee is fixed or contingent.

Miss. R. of Prof’l Conduct 1.5(a). The McKee factors are:

       the relative financial ability of the parties, the skill and standing of the
       attorney employed, the nature of the case and novelty and difficulty of the
       questions at issue, as well as the degree of responsibility involved in the
       management of the cause, the time and labor required, the usual and
       customary charge in the community, and the preclusion of other
       employment by the attorney due to the acceptance of the case.

Tupelo Redev. Agency, 972 So. 2d at 521 (quoting McKee v. McKee, 418 So. 2d 764, 767

(Miss. 1982)).

       Four attorneys and two paralegals from the firm Butler Snow performed work on

behalf of Sunbelt in this lawsuit. James H. Bolin, who was the supervising attorney on

the case, has approximately twenty-five years of experience. He billed 2.7 hours of

work at an hourly rate of $350. Attorney Brian C. Kimball has approximately nineteen

years of experience. He billed for 9.9 hours of work at an hourly rate of $405. Attorney

Caroline B. Smith has approximately three years of experience. She billed $235 per

                                            -3-
      Case 1:20-cv-00303-LG-RPM Document 15 Filed 02/15/21 Page 4 of 5




hour for one hour of work. Attorney Derek S. Rajavuori has approximately seven years

of experience, and he bills at an hourly rate of $220. He performed 28.4 hours of work

on behalf of Sunbelt. Paralegal Cindy Grantham billed 15.4 hours at an hourly rate of

$215. Paralegal Erin Paul billed $210 per hour for one hour of work. These charges

total $14,596.00. However, Butler Snow discounted these charges by $3,040.00 before

submitting its invoices to Sunbelt. The total amount billed to Sunbelt was $11,557.00.

      The Court has reviewed Butler Snow’s invoices and finds that the billing entries

are reasonable for the work performed. The hourly rate charged by Brian Kimball and

the two paralegals is higher than that customarily charged in the Southern District of

Mississippi. See, e.g., Penthouse Owners Ass’n, Inc. v. Certain Underwriters at Lloyd’s,

London, No. 1:07CV568-HSO-RHW, 2011 WL 6699447, at *7-*9 (S.D. Miss. Dec. 21,

2011) (holding that $375 per hour was a reasonable rate for an attorney with over forty-

one years of experience and rates ranging from $75 to $90 per hour were reasonable for

paralegals). However, Butler Snow applied a $3,040.00 discount to Sunbelt’s invoices,

resulting in reasonable charges for the work performed. Therefore, the Court finds that

the lodestar is $11,557.00.

      Turning to the McKee factors and the Rule 1.5(a) of the Mississippi Rules of

Professional Conduct, this case was very simple, and it would not have prevented the

attorneys from accepting other cases. Sunbelt’s attorneys obtained good results for

Sunbelt by obtaining a default judgment on its behalf. All other relevant factors were

addressed while calculating the lodestar. The Court finds there is no need to adjust the

lodestar based on these reasonableness factors. Therefore, Sunbelt is entitled to

recover $11,557.00 in attorneys’ fees.



                                           -4-
      Case 1:20-cv-00303-LG-RPM Document 15 Filed 02/15/21 Page 5 of 5




II. EXPENSES

      Sunbelt also seeks $662.50 for expenses its attorneys incurred. These

expenses primarily consist of filing fees and payment of a process server. The Court

finds that these expenses are reasonable and recoverable pursuant to Sunbelt’s

rental agreements. As a result, Sunbelt is entitled to $662.50 in expenses.

                                  CONCLUSION

      For the foregoing reasons, Sunbelt is entitled to recover $11,557.00 in

attorneys’ fees and $662.50 in expenses.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that [13] Motion for

an Award of Attorneys’ Fees and Expenses filed by the plaintiff, Sunbelt Rentals,

Inc., is GRANTED. Sunbelt Rentals, Inc., is awarded $11,557.00 in attorneys’ fees

and $662.50 in expenses.

      SO ORDERED AND ADJUDGED this the 15th day of February, 2021.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                           -5-
